FILED
                             NOT FOR PUBLICATION                             JUN 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ANGELICA MEJIA RODRIGUEZ,                        No. 13-71166

               Petitioner,                       Agency No. A070-955-613

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Angelica Mejia Rodriguez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for asylum and

withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the petition for

review.

      Mejia Rodriguez does not claim past persecution in El Salvador, and

substantial evidence supports the BIA’s finding that Mejia Rodriguez did not

establish a well-founded fear of persecution, see Halim v. Holder, 590 F.3d 971,

976-77 (9th Cir. 2009) (record did not establish the requisite objective component

of a well-founded fear of persecution); see also Hakeem v. INS, 273 F.3d 812, 816

(9th Cir. 2001) (“[a]n applicant’s claim of persecution upon return is weakened,

even undercut, when similarly-situated family members continue to live in the

country without incident”). Thus, Mejia Rodriguez’s asylum claim fails.

      Because Mejia Rodriguez did not meet the lower burden of proof for

asylum, it follows that she has not met the higher standard for withholding of

removal. See Zehatye, 453 F.3d at 1190.

      We lack jurisdiction to consider Mejia Rodriguez’s contention that her case

be remanded for an exercise of prosecutorial discretion. See Vilchiz-Soto v.

Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).




                                          2                                      13-71166
      Finally, Mejia Rodriguez’s remaining contentions are unexhausted. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                               13-71166